Citation Nr: 0105400	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to special monthly compensation at the aid and 
attendance rate for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  The veteran had active service from 
May 1969 to April 1971.


REMAND

In his July 1999 notice of disagreement, the veteran stated 
that he desired a hearing before a Hearing Officer at the RO.  
However, on his September 1999 VA Form 9, the veteran 
indicated that he did not seek a hearing before a Member of 
the Board.  A November 1999 VA Form 8, Certification of 
Appeal, also indicated that the veteran did not seek a 
hearing.  Looking at the above in context, it is unclear if 
the veteran is still seeking a hearing before an RO hearing 
officer, and thus, this procedural matter must be clarified 
before the Board can render a decision.  This case is thus 
REMANDED for the following:

The RO is requested to clarify whether 
the veteran is seeking a hearing on the 
issues on appeal.  If a hearing is 
requested, the RO is requested to 
schedule the veteran for the appropriate 
hearing.  If the veteran does not desire 
a hearing, the RO should clearly document 
the claims file accordingly, and return 
the file to the Board.

The purpose of this REMAND is to ensure that due process 
requirements are met, and the Board does not intimate any 
opinion as to the merits of the case, either 

favorable or unfavorable, at this time.  The veteran is free 
to submit any additional 
evidence desired to be considered in connection with the 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required until he is notified.



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals
 
	
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



